UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22014 Pioneer Diversified High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Diversified High Income Trust By (Signature and Title) /s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Diversified High Income Trust BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: JUL 24, 2012 Meeting Type: Special Record Date: JUN 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Ratify Auditor for Fiscal 2012 For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: NOV 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Restructuring Plan For For Management 2 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: FEB 14, 2013 Meeting Type: Special Record Date: FEB 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve New Edition of Charter For Against Management 2 Amend Company's Corporate Governance For Against Management Code 3 Approve New Edition of Regulations on For Against Management Board of Directors 4 Amend Regulations on Remuneration of For For Management Directors 5 Ratify Ernst & Young as Auditor For For Management 6 Approve Consolidated Financial For For Management Statements for Fiscal 2011 7 Approve Allocation of Income and For For Management Omission of Dividends for Fiscal 2011 8 Fix Number of Directors at Six For For Management 9.1 Elect Elena Bakhmutova as Director For For Management 9.2 Elect Mira Koshkimbayeva as Director For For Management 9.3 Elect Raikhan Imambayeva as Director For For Management 9.4 Elect Yury Voicehovsky as Independent For For Management Director 9.5 Elect Konstantin Koricshenko as For For Management Independent Director 9.6 Approve Early Termination of Powers of For For Management Murat Baisynov as Director 9.7 Approve Early Termination of Powers of For For Management Bulat Babenov as Director 9.8 Approve Early Termination of Powers of For For Management Jyrki Talvitie as Director 10 Amend Rules of Redemption of Placed For Against Management Shares 11 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 12 Approve Information on Remuneration of For Against Management Management Board and Board of Directors in Fiscal 2011 13 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker: Security ID: 05574Y100 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1 Elect Chairman of Meeting For For Management A2 Elect Secretary of Meeting For For Management A3 Approve Meeting Holding Regulations For For Management A4 Approve Form of Voting at Meeting For For Management A5 Approve Meeting Agenda For For Management 1 Approve Annual Financial Statements For For Management for 2012 2 Approve Allocation of Income and For For Management Dividends 3 Ratify Auditor For For Management 4 Approve Results of Shareholders For For Management Appeals on Actions of Company and Its Officials 5 Approve Information on Remuneration of For Against Management Management Board and Board of Directors 6 I Hereby Certify that I am not a Legal For For Management Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Tuchman For For Management 1.2 Elect Director Samuel A. Woodward For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEXUS FLOATING PRODUCTION LTD. Ticker: NEXUS Security ID: Y6265HAA0 Meeting Date: AUG 29, 2012 Meeting Type: Bondholder Record Date: AUG 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Summons For For Management 2 Approve the Agenda For For Management 3 Elect Two Bondholders to Sign Minutes For For Management Together with Chairperson 4 Authorize Trustee to Terminate Bond For For Management Loan Agreements for Residual Loan Number One and Residual Loan Number Two, Release Claims of Residual Loans under Bond Loan Agreements, and Pay Cash Consideration to Bondholders ROWAN COMPANIES PLC Ticker: RDC Security ID: G7665A101 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect William T. Fox, III as Director For For Management 2 Elect Sir Graham Hearne as Director For For Management 3 Elect H. E. Lentz as Director For For Management 4 Ratify Deloitte & Touche LLP as our U. For For Management S. Auditors 5 Reappoint Deloitte & Touche U.K LLP as For For Management our U.K. Auditors 6 Authorize the Audit Committee to Fix For For Management Remuneration of Auditors 7 Approve Omnibus Stock Plan For For Management 8 Approve Remuneration Report For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation END NPX REPORT
